     Case 2:19-cv-02052-WBS-DMC Document 14 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFF HEALY,                                       No. 2:19-CV-2052-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SHAGUFTA YASMEEN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On June 15, 2020, the Court screened plaintiff’s complaint and found that he

19   stated some cognizable claims and that other claims were not cognizable. See ECF No. 9. The

20   Court ordered that plaintiff may either amend his complaint to remedy the deficiencies therein or

21   elect to proceed on his otherwise valid claims. Id. No amended complaint followed. On August

22   31, 2020, the Court, in error, issued findings and recommendations, recommending that plaintiff’s

23   action be dismissed for lack of prosecution and failure to comply with court rules and orders. See

24   ECF No. 11. On September 8, 2020, plaintiff submitted objections to the findings and

25   recommendations, pointing out the Court had granted him the opportunity to forgo amending the

26   complaint and proceed on his cognizable claims. See ECF No. 12. Therefore, the Court’s August

27   31, 2020 findings and recommendations, having been issued in error, are hereby vacated. By

28   separate orders, the Court will address any deficient claims as well as service of process as to the
                                                        1
     Case 2:19-cv-02052-WBS-DMC Document 14 Filed 09/14/20 Page 2 of 2

 1   cognizable claims.

 2                 IT IS SO ORDERED.

 3

 4   Dated: September 14, 2020
                                               ____________________________________
 5                                             DENNIS M. COTA
 6                                             UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
